Case 17-34738-KRH               Doc 65   Filed 01/22/19 Entered 01/22/19 12:35:56       Desc Main
                                         Document     Page 1 of 2


                                                                                BWW#: VA-330195


                       IN THE UNITED STATES BANKRUPTCY COURT FOR
                             THE EASTER DISTRICT OF VIRGINIA
                                      Richmond Division

IN RE:                                                         Case No. 17-34738-KRH
ALVIN D. KELLEY
AKA ALVIN DANIEL KELLEY
    Debtors                                                    Chapter 13


               RESPONSE TO DEBTORS' OBJECTION TO PROOF OF CLAIM 6-1

       COMES NOW, Wells Fargo Bank, N.A., ("Respondent"), by and through
counsel, and responds to Debtors’ Objection to Proof of Claim (the “Objection”) as
follows:
       1. Respondent is a mortgage lender/servicer.
        2. Respondent filed Proof of Claim number 6-1 (“Claim 6-1”) on November
13, 2017, listing a total secured debt in the amount of $130,546.28, and pre-petition
arrears of $3,588.30.
         3. The deadline to file Proofs of Claim was February 7. 2018.

       4. On or about February 21, 2018, the Joint Debtor, Lisa M. Kelley aka Lisa
 Maria Kelley, was dismissed from this case.

       5. Lisa M. Kelley, is sole obligor under the Note and Deed of Trust securing
 Claim 6-1.

       6. The Respondent does not oppose the Debtor’s objection to Claim 6-1 and is
 preparing to withdraw its filed Proof of Claim.


        WHEREFORE, the Respondent prays that this Court will afford the Respondent the
 opportunity to timely withdraw its filed Proof of Claim.




 ______________________________
 Karl Anthony Moses, Jr., VSB# 89433
 8100 Three Chopt Rd., Suite 240
 Richmond, VA 23229
 (804) 282-0463 (phone)
 (804) 282-0541 (facsimile)
 Attorney for the Respondent
Case 17-34738-KRH       Doc 65    Filed 01/22/19 Entered 01/22/19 12:35:56            Desc Main
                                  Document     Page 2 of 2

                                      Respectfully Submitted,
 Dated: January 22, 2019
                                      BWW Law Group, LLC



                                     /s/ Karl Anthony Moses, Jr.
                                     Karl A. Moses, Jr., VSB# 89433
                                     BWW Law Group, LLC
                                     8100 Three Chopt Rd., Suite 240
                                     Richmond, VA 23229
                                     (804) 282-0463
                                     (804) 282-0541 (facsimile)
                                     bankruptcy@bww-law.com
                                     Attorney for the Respondent


                               CERTIFICATE OF SERVICE
    I certify that on this 22nd of January, 2019, the following person(s) were or will be
served a copy of the foregoing Response to Objection to Proof of Claim via the CM/ECF
system or by first class mail, postage prepaid:

Carl M. Bates
P.O. Box 1819
Richmond, VA 23218

Richard C. Pecoraro
1700 Huguenot Rd., Suite B4
Midlothian, VA 23113

Alvin D. Kelley
4606 Hero Court
Petersburg, VA 23803




                                                /s/Karl Anthony Moses, Jr.
                                                Karl A. Moses, Jr.
